Citation Nr: 1044267	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  07-08 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of low back and 
right leg injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1961.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision that, in 
pertinent part, denied service connection for residuals of low 
back and right leg injury.  The Veteran timely appealed.

The Veteran initially postponed and then later canceled a hearing 
before RO personnel that was originally scheduled for March 2008.

In March 2009, the Veteran's representative provided a 
presentation on behalf of the Veteran before the undersigned at 
the RO.

In September 2009, the Board remanded the matter for additional 
development.  VA substantially complied with the previous remand 
directives. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran and 
his representative when further action is required.


REMAND

In May 2010, the Board sought an expert medical opinion to 
address the question of etiology of the Veteran's current 
disability of the lumbar spine, to include degenerative disc 
disease.   

Pursuant to 38 C.F.R. § 20.903, a copy of the expert medical 
opinion was provided to the Veteran in July 2010.

In July 2010, the Veteran submitted additional evidence directly 
to the Board, and specifically declined to waive initial 
consideration of the evidence by the RO or AMC. 

Under the provisions of 38 C.F.R. § 20.1304, evidence received at 
the Board must be returned to the RO or AMC for initial 
consideration, unless the Veteran waives his right to have the 
evidence initially considered by the RO or AMC.  38 C.F.R. 
§ 20.1304 (2010).  

In June and July 2010, the Veteran also submitted signed 
authorizations for release of medical treatment records for 
current residuals of low back and right leg injury, as well as 
for other disabilities, from various doctors.  

VA is obliged to assist a Veteran to obtain evidence pertinent to 
his claim.  See 38 U.S.C.A. § 5103A (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Using the Veteran's signed 
authorizations for release of medical 
treatment records, please request treatment 
records that pertain to the claim for 
service connection for residuals of low 
back and right leg injury, from the 
physicians and facilities identified from 
1961 to the present date; and associate 
them with the claims folder.  

2.  After ensuring that the requested 
actions are completed, the RO or AMC should 
complete any additional development deemed 
appropriate, and then readjudicate the 
claim on appeal.  The re-adjudication 
should include consideration of the 
evidence submitted directly to the Board in 
July 2010 as well as the medical opinion 
obtained by the Board, and any additional 
medical treatment records associated with 
the claims file.  

3.  If the benefits sought are not fully 
granted, the RO or AMC must furnish a SSOC, 
before the claims file is returned to the 
Board, if otherwise in order.

No action is required of the Veteran and his representative until 
they are notified by the RO or AMC.  The Veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


